REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1 and 16 are not disclosed nor taught by the prior art. The arguments made by applicant in the remarks dated 03/10/2021 to be persuasive and the amendment filed on 03/10/2021 to overcome the prior art of record. 
This action is in response to the after final filed on 03/10/2021.
The closest prior art of record is Linstromberg et al. (4,176,527) in view of Kesinger (3,005,551).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the amendments made on 03/10/2021.  Although Linstromberg modified supra discloses the most of the structure recited, it fails to teach, in regards to claim 1, wherein the ice bucket comprises an opening through which the ice is discharged to the outside of the ice bucket, and wherein the thread further comprises a discharge thread provided on a side adjacent to the opening and configured to be reduced in a length radially extended from the rotating shaft when approaching the opening. Further in regards to claim 16, Linstromberg modified supra fails to teach wherein the auger comprises a discharge thread provided on a side adjacent to the pulverizer and provided to reduce a length radially extended from the rotating shaft when approaching the pulverizer. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. 
Claims 1-2, 4-16, and 18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morris, Jr. (4,129,015).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is
(571)270-3557. The examiner can normally be reached on 9 a.m.-5 p.m. M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /KIRSTIN U OSWALD/       Examiner, Art Unit 3763                                                                                                                                                                                                               /PAUL ALVARE/       Primary Examiner, Art Unit 3763